DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 6-7, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al., U.S. Patent Application Publication 2019/0090298 (hereinafter Abraham), in view of Dao et al., U.S. Patent Application Publication 2019/0191330 (hereinafter Dao ‘330). 
Regarding claim 1, Abraham discloses a method of performing communication, by a network exposure function (NEF), in a wireless communication system (disclosed is a method according to which an NEF engages in a session set up, according to [0078]-[0079], Fig. 10), the method comprising: 
receiving a connection establishment request from a session management function (SMF), based on a protocol data unit (PDU) session establishment procedure performed between the SMF and a user equipment (UE) (an SMF sends a PDU session 
performing a non-internet protocol (non-IP) data delivery (NIDD) configuration procedure according to NIDD configuration information included in the connection establishment request, based on whether the NIDD configuration procedure is previously performed on the UE between the NEF and an application function (AF) (NIDD PDU session set up with the NEF is performed after the SMF sends the PDU session set up indication, which configures the interface set up, to the NEF, whereby NIDD configuration has previously been performed for the UE between the NEF and an AF, according to [0078]-[0079], Figs. 8 and 10 [as per the last sentence of paragraph [0079], step 1001 of Fig. 10 refers to the processes depicted in Fig. 8]);
establishing connection between the SMF and the NEF (an interface is established between the SMF and the NEF, according to [0079], Fig. 10 [step 1015]).
Abraham does not expressly disclose transmitting a connection establishment response to the SMF.
Dao ‘330 discloses transmitting a connection establishment response to the SMF (the NEF sends a Communication Link Establishment response to the SMF, according to [0402], Fig. 25 [step 2b]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham with Dao ‘330 by transmitting a connection establishment response to the SMF.

Regarding claim 6, Abraham discloses a method of performing communication, by a session management function (SMF), in a wireless communication system (disclosed is a method according to which an SMF engages in a session set up, according to [0078]-[0079], Fig. 10), the method comprising: 
performing a protocol data unit (PDU) session establishment procedure on a user equipment (UE) (the SMF performs a PDU session set up for a UE, according to [0078]); 
transmitting a connection establishment request to a network exposure function (NEF), based on the PDU session establishment procedure performed between the SMF and the UE (the SMF sends a PDU session set up indication to the NEF for the purpose of enabling data transport to a UE, according to [0078], Fig. 9 [step 901]); 
establishing connection between the SMF and the NEF (an interface is established between the SMF and the NEF, according to [0079], Fig. 10 [step 1015]).
Abraham does not expressly disclose receiving a connection establishment response from the NEF.
Dao ‘330 discloses receiving a connection establishment response from the NEF (the NEF sends a Communication Link Establishment response to the SMF, according to [0402], Fig. 25 [step 2b]).

One of ordinary skill in the art would have been motivated to make this modification in order to facilitate packet aggregation for UE user plane packets (Dao ‘330:  [0003]-[0006], [0388]).
Regarding claim 9, Abraham discloses a network exposure function (NEF) for performing communication in a wireless communication system (disclosed is an NEF that engages in a session set up, according to [0078]-[0079], Fig. 10), the NEF comprising: 
a transceiver (the NEF sends and receives information (and therefore necessarily comprises a transceiver), according to [0078]-[0079]); and 
at least one processor coupled with the transceiver (the NEF processes received information (and therefore necessarily comprises a processor coupled with its transceiver), according to [0078]-[0079]) and configured to: 
control the transceiver to receive a connection establishment request from a session management function (SMF), based on a protocol data unit (PDU) session establishment procedure performed between the SMF and a user equipment (UE) (an SMF sends a PDU session set up indication to the NEF for the purpose of enabling data transport to a UE, according to [0078], Fig. 9 [step 901]),
perform a non-IP data delivery (NIDD) configuration procedure according to NIDD configuration information included in the connection establishment request, based on whether the NIDD configuration procedure is previously performed for the UE 
establish connection between the SMF and the NEF (an interface is established between the SMF and the NEF, according to [0079], Fig. 10 [step 1015]). 
Abraham does not expressly disclose transmitting a connection establishment response to the SMF.
Dao ‘330 discloses transmitting a connection establishment response to the SMF (the NEF sends a Communication Link Establishment response to the SMF, according to [0402], Fig. 25 [step 2b]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham with Dao ‘330 by transmitting a connection establishment response to the SMF.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate packet aggregation for UE user plane packets (Dao ‘330:  [0003]-[0006], [0388]).
Regarding claim 14, Abraham discloses a session management function (SMF) for performing communication in a wireless communication system (disclosed is an SMF that engages in a session set up, according to [0078]-[0079], Fig. 10), the SMF comprising: 

at least one processor coupled with the transceiver (the SMF processes received information (and therefore necessarily comprises a processor coupled with its transceiver), according to [0078]-[0079]) and configured to: 
perform a protocol data unit (PDU) session establishment procedure on a user equipment (UE) (the SMF performs a PDU session set up for a UE, according to [0078]), 
control the transceiver to transmit a connection establishment request to a network exposure function (NEF), based on the PDU session establishment procedure performed between the SMF and the UE (the SMF sends a PDU session set up indication to the NEF for the purpose of enabling data transport to a UE, according to [0078], Fig. 9 [step 901]), 
establish connection between the SMF and the NEF (an interface is established between the SMF and the NEF, according to [0079], Fig. 10 [step 1015]).
Abraham does not expressly disclose receiving a connection establishment response from the NEF.
Dao ‘330 discloses receiving a connection establishment response from the NEF (the NEF sends a Communication Link Establishment response to the SMF, according to [0402], Fig. 25 [step 2b]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham with Dao ‘330 by receiving a connection establishment response from the NEF.

Regarding claim 2, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 1.  Additionally, Abraham discloses that the connection establishment request includes single network slice selection assistance information (S-NSSAI), data network name (DNN), a NEF identifier (ID), a PDU session ID, a user identity, an AF ID and at least one of an external group identifier, an external identifier, or a mobile station international subscriber directory number (MSISDN) (the SMF creates a per PDU session identifier, according to [0080]).
	Regarding claim 7, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 6.  Additionally, Abraham discloses that the connection establishment request includes single network slice selection assistance information (S-NSSAI), data network name (DNN), a NEF identifier (ID), a PDU session ID, a user identity, an AF ID and at least one of an external group identifier, an external identifier, or a mobile station international subscriber directory number (MSISDN) (the SMF creates a per PDU session identifier, according to [0080]).
Regarding claim 10, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 9.  Additionally, Abraham discloses that the connection establishment request includes single network slice selection assistance information (S-NSSAI), data network name (DNN), a NEF identifier (ID), a PDU session ID, a user identity, an AF ID and at least one of an external group identifier, an external identifier, 
Regarding claim 15, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 14.  Additionally, Abraham discloses that the connection establishment request includes single network slice selection assistance information (S-NSSAI), data network name (DNN), a NEF identifier (ID), a PDU session ID, a user identity, an AF ID and at least one of an external group identifier, an external identifier, or a mobile station international subscriber directory number (MSISDN) (the SMF creates a per PDU session identifier, according to [0080]).

7.	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Dao ‘330 as applied to claims 1 and 9 above, further in view of Talebi Fard et al., U.S. Patent Application Publication 2020/0100319 (hereinafter Talebi Fard).
	Regarding claim 3, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 1.  Additionally, Abraham discloses receiving a NIDD configuration request message from the AF (the NEF receives a NIDD configuration request message from the AF, according to [0078], Fig. 8 [step 801]); and 
	transmitting a NIDD configuration response message to the AF based on a NIDD authorization procedure between the NEF and unified data management (UDM) (based on a NIDD authorization procedure that is performed between the NEF and a UDM, the NEF transmits a NIDD configuration response message to the AF, according to [0078], Fig. 8 [steps 803, 805, and 807]).

	Talebi Fard discloses transmitting a NIDD configuration triggering message to the AF based on no NIDD configuration procedure being previously performed between the NEF and the AF (for the purpose of setting up a new PDU session for a particular UE, a NEF establishes a NIDD API [“NIDD configuration triggering message”] towards an AF, according to [0306]-[0310], Fig. 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 with Talebi Fard by transmitting a NIDD configuration triggering message to the AF based on no NIDD configuration procedure being previously performed between the NEF and the AF.
	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).
	Regarding claim 4, the combination of Abraham, Dao ‘330, and Talebi Fard discloses all the limitations of claim 3.
	Neither Abraham nor Dao ‘330 expressly discloses that the NIDD configuration triggering message includes at least one of an AF ID or a NEF ID.
	Talebi Fard discloses that the NIDD configuration triggering message includes at least one of an AF ID or a NEF ID (a NEF ID is used in the PDU establishment procedure, according to [0306]-[0310]).

	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).
	Regarding claim 5, the combination of Abraham, Dao ‘330, and Talebi Fard discloses all the limitations of claim 3.
	Neither Abraham nor Dao ‘330 expressly discloses transmitting a NIDD authorization request message to the UDM based on the received NIDD configuration request message; and receiving a NIDD authorization response message from the UDM based on a result of the NIDD authorization procedure.
	Talebi Fard discloses transmitting a NIDD authorization request message to the UDM based on the received NIDD configuration request message (the NEF transmits a NIDD authorization request message to the UDM in response to the received NIDD configuration request message, according to [0078], Fig. 8 [step 803]); and 
	receiving a NIDD authorization response message from the UDM based on a result of the NIDD authorization procedure (the NEF receives a NIDD authorization response message from the UDN in response to the NIDD authorization request message, according to [0078], Fig. 8 [step 805]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 as modified by Talebi Fard with Talebi Fard by transmitting a NIDD authorization request 
	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).
	Regarding claim 11, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 9.  Additionally, Abraham discloses receiving a NIDD configuration request message from the AF (the NEF receives a NIDD configuration request message from the AF, according to [0078], Fig. 8 [step 801]); and 
	transmitting a NIDD configuration response message to the AF based on a NIDD authorization procedure between the NEF and unified data management (UDM) (based on a NIDD authorization procedure that is performed between the NEF and a UDM, the NEF transmits a NIDD configuration response message to the AF, according to [0078], Fig. 8 [steps 803, 805, and 807]).
	Neither Abraham nor Dao ‘330 expressly discloses transmitting a NIDD configuration triggering message to the AF based on no NIDD configuration procedure being previously performed between the NEF and the AF.
	Talebi Fard discloses transmitting a NIDD configuration triggering message to the AF based on no NIDD configuration procedure being previously performed between the NEF and the AF (for the purpose of setting up a new PDU session for a particular UE, a NEF establishes a NIDD API [“NIDD configuration triggering message”] towards an AF, according to [0306]-[0310], Fig. 16).

	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).
	Regarding claim 12, the combination of Abraham, Dao ‘330, and Talebi Fard discloses all the limitations of claim 11.
	Neither Abraham nor Dao ‘330 expressly discloses that the NIDD configuration triggering message includes at least one of an AF ID or a NEF ID.
	Talebi Fard discloses that the NIDD configuration triggering message includes at least one of an AF ID or a NEF ID (a NEF ID is used in the PDU establishment procedure, according to [0306]-[0310]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 as modified by Talebi Fard with Talebi Fard such that the NIDD configuration triggering message includes at least one of an AF ID or a NEF ID.
	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).
	Regarding claim 13, the combination of Abraham, Dao ‘330, and Talebi Fard discloses all the limitations of claim 11.

	Talebi Fard discloses transmitting a NIDD authorization request message to the UDM based on the received NIDD configuration request message (the NEF transmits a NIDD authorization request message to the UDM in response to the received NIDD configuration request message, according to [0078], Fig. 8 [step 803]); and 
	receiving a NIDD authorization response message from the UDM based on a result of the NIDD authorization procedure (the NEF receives a NIDD authorization response message from the UDN in response to the NIDD authorization request message, according to [0078], Fig. 8 [step 805]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 as modified by Talebi Fard with Talebi Fard by transmitting a NIDD authorization request message to the UDM based on the received NIDD configuration request message; and receiving a NIDD authorization response message from the UDM based on a result of the NIDD authorization procedure.
	One of ordinary skill in the art would have been motivated to make this modification in order to establish a PDU session for a UE (Talebi Fard:  [0308]).

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Dao ‘330 as applied to claims 6 and 14 above, further in view of Dao et al., U.S. Patent Application Publication 2019/0261260 (hereinafter Dao ‘260).
	Regarding claim 8, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 6.
	Neither Abraham nor Dao ‘330 expressly discloses receiving session management subscription data including an external group identifier, an external identifier, MSISDN, a NEF ID, S-NSSAI or a DNN from unified data management (UDM), and selecting the NEF based on the received session management subscription data.
	Dao ‘260 discloses receiving session management subscription data including an external group identifier, an external identifier, MSISDN, a NEF ID, S-NSSAI or a DNN from unified data management (UDM) (a UDM creates a UE group context, which includes a UE group identifier, according to [0064], whereby said UE group context is obtained by an AF, according to [0145]), and 
	selecting the NEF based on the received session management subscription data (the AF selects an NEF based on information obtained about the UE, including the UE group context, according to [0145]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 with Dao ‘260 by receiving session management subscription data including an external group identifier, an external identifier, MSISDN, a NEF ID, S-NSSAI or a DNN from unified 
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively manage network resource usage when a UE can establish multiple PDU sessions to the same data network (Dao ‘260:  [0002]-[0005]).
	Regarding claim 16, the combination of Abraham and Dao ‘330 discloses all the limitations of claim 14.
	Neither Abraham nor Dao ‘330 expressly discloses receiving session management subscription data including an external group identifier, an external identifier, MSISDN, a NEF ID, S-NSSAI or a DNN from unified data management (UDM), and selecting the NEF based on the received session management subscription data.
	Dao ‘260 discloses receiving session management subscription data including an external group identifier, an external identifier, MSISDN, a NEF ID, S-NSSAI or a DNN from unified data management (UDM) (a UDM creates a UE group context, which includes a UE group identifier, according to [0064], whereby said UE group context is obtained by an AF, according to [0145]), and 
	selecting the NEF based on the received session management subscription data (the AF selects an NEF based on information obtained about the UE, including the UE group context, according to [0145]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham as modified by Dao ‘330 with Dao ‘260 by receiving session management subscription data including an external group 
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively manage network resource usage when a UE can establish multiple PDU sessions to the same data network (Dao ‘260:  [0002]-[0005]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645